Status of Application

Acknowledgement is made of amendments filed 12/14/2020. Upon entering the amendments, claims 1, 3, 8, and 10 are amended and claims 1-11 are pending and presented for the examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/25/2021 was filed after the mailing date of the Non-Final Office Action on 08/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Indefiniteness Rejection Withdrawn
3.	Claim 3 has been amended to overcome the previously issued rejection under USC 112. Therefore, this ground of rejection is withdrawn.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brodkin et al (US 6802894).
Regarding claim 1, Brodkin et al teaches a lithium disilicate glass ceramic comprising SiO2, Li2O, and Al2O3 in amounts each falling within the corresponding ranges of the instant claim (see Table 2, ex. 2O5, and Brodkin teaches that Ta2O5 is an optional component for the inventive glass ceramics. The Brodkin glass ceramic can be in the form of a cylinder (column), and thus this further structural limitation of claim 1 is met by choosing this Brodkin embodiment from the small and finite list of potential shapes/structures taught by Brodkin for the inventive glass ceramic dental restoration block. 
The preamble limitation that the instantly claimed block body is “before a dental prosthesis is produced by cutting work” does not hold patentable weight in distinguishing the claimed body over and equivalent body that may be produced by a different process, because it is not shown that being in a pre-cut state necessarily imparts any particular structural or shape limitations on the instantly claimed column. As such, each limitation of the instant claim 1 is taught and suggested by the prior art of record, and the claim is obvious and not patentably distinct.
Regarding claim 2, Brodkin teaches embodiments wherein Na2O is contained in amounts less than 2.8 wt% and K2O is contained in amounts less than 2.7 wt% (see Table 2). 
Regarding claim 3, the aforementioned Brodkin example 3 embodiment comprises 2.2 wt% CaO. 
Regarding claim 4, Brodkin teaches that the inventive glass ceramic can contain ZrO2 in an amount of 0-3 wt% (see claim 18). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Regarding claim 5, as shown above, Brodkin teaches a glass ceramic material equivalent to that of the instant claims. This equivalent material is necessarily also equivalent in terms of machinability processing time, tool wear, and chippings in comparison to first and second materials having the compositional and structural properties of the instant claim 5. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden 
Regarding claim 6, Brodkin teaches no voids or porosity for the inventive material. As such, an observation range of 60 μm by 60 μm in width would necessarily have less than 2% of the area occupied by voids. 
Regarding claim 7, Brodkin teaches that pigments (colorants) are optional inclusions, and thus teaches embodiments free of such additives. In these embodiments, a colorant would not be observed in a 1 mm x 1 mm observation area.  
Regarding claim 8, Brodkin et al teaches a lithium disilicate glass ceramic comprising SiO2, Li2O, and Al2O3 in amounts each falling within the corresponding ranges of the instant claim (see Table 2, ex. 3). This glass contains no Ta2O5, and Brodkin teaches that Ta2O5 is an optional component for the inventive glass ceramics. The Brodkin glass ceramic can be in the form of a cylinder (column), and thus this further structural limitation of claim 1 is met by choosing this Brodkin embodiment from the small and finite list of potential shapes/structures taught by Brodkin for the inventive glass ceramic dental restoration block. 
The Brodkin glass ceramic is in the form of a blank that is capable of use in the manufacture of dental prostheses. The preamble limitation that the instantly claimed block body is formed without press molding does not hold patentable weight in distinguishing the claimed body over and equivalent body that may be produced by a different process, because it is not shown that a lack of press molding necessarily imparts any particular structural or shape limitations on the instantly claimed column.  As such, each limitation of the instant claim 8 is taught and suggested by the prior art of record, and the claim is obvious and not patentably distinct.
Regarding claim 9, Brodkin teaches embodiments wherein Na2O is contained in amounts less than 2.8 wt% and K2O is contained in amounts less than 2.7 wt% (see Table 2). 
Regarding claim 10, Brodkin et al teaches a lithium disilicate glass ceramic comprising SiO2, Li2O, and Al2O3 in amounts each falling within the corresponding ranges of the instant claim (see Table 2, ex. 3). This glass contains no Ta2O5, and Brodkin teaches that Ta2O5 is an optional component for the inventive glass ceramics. The Brodkin glass ceramic can be in the form of a cylinder (column), and thus this further structural limitation of claim 1 is met by choosing this Brodkin embodiment from the small and finite list of potential shapes/structures taught by Brodkin for the inventive glass ceramic dental restoration block.
The Brodkin glass ceramic is in the form of a blank that is capable of use in the manufacture of dental prostheses. The preamble limitation that the instantly claimed block body is formed without post-machining heat treatment not hold patentable weight in distinguishing the claimed body over and equivalent body that may be produced by a different process, because it is not shown that a lack of said heat treatment necessarily imparts any particular structural or shape limitations on the instantly claimed column.  As such, each limitation of the instant claim 10 is taught and suggested by the prior art of record, and the claim is obvious and not patentably distinct.
Regarding claim 11, Brodkin teaches embodiments wherein Na2O is contained in amounts less than 2.8 wt% and K2O is contained in amounts less than 2.7 wt% (see Table 2). 

Response to Arguments
7.	Applicant’s arguments filed 12/14/2020 have been fully considered. The arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous Office Action. The grounds of rejection based on said prior art are therefore withdrawn. New grounds of rejection are applied as shown above as necessitated by the amendments. 
					Conclusion
8.	All the pending claims are rejected.
9.	Applicant’s arguments are persuasive regarding the amended claims, and the previously issued grounds of rejection are withdrawn. New grounds of rejection are applied to each pending claim as necessitated by the amendments. Therefore, THIS ACTION IS MADE FINAL. 
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW4 March 2021